cc: Hon. Elizabeth Goff Gonzalez, District Judge
                       Robertson & Associates, LLP
                       Greenberg Traurig, LLP/Las Vegas
                       Lee, Hernandez, Landrum, Garofalo
                       Hutchison & Steffen, LLC
                       Procopio, Cory, Hargreaves & Savitch, LLP/San Diego
                       Gordon & Rees, LLP
                       Procopio, Cory, Hargreaves & Savitch, LLP/Del Mar Heights
                       McDonald Carano Wilson LLP/Las Vegas
                       Martin & Allison, Ltd.
                       Castle & Associates
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) [947A    ea